UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end: November 30, 2014 Date of reporting period: May 31, 2014 Item 1. Reports to Stockholders. Semper MBS Total Return Fund Investor Class – SEMPX Institutional Class – SEMMX Semper Short Duration Fund Investor Class – SEMRX Institutional Class – SEMIX Semi-Annual Report May 31, 2014 SEMPER MBS TOTAL RETURN FUND ALLOCATION OF PORTFOLIO ASSETS at May 31, 2014 (Unaudited) Percentages represent market value as a percentage of total investments. 2 SEMPER SHORT DURATION FUND ALLOCATION OF PORTFOLIO ASSETS at May 31, 2014 (Unaudited) Percentages represent market value as a percentage of total investments. 3 SEMPER FUNDS EXPENSE EXAMPLE at May 31, 2014 (Unaudited) As a shareholder of a mutual fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other fund expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (12/1/13 – 5/31/14). Actual Expenses The information in the table under the heading “Actual” provides information about actual account values and actual expenses, with actual net expenses being limited to 1.00% and 0.75% per the operating expenses limitation agreement for the Semper MBS Total Return Fund – Investor Class and the Semper MBS Total Return Fund – Institutional Class, and 0.85% and 0.60% per the operating expenses limitation agreement for the Semper Short Duration Fund – Investor Class and the Semper Short Duration Fund – Institutional Class, respectively.You will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.The Example below includes, but is not limited to, management fees, 12b-1 fees, fund accounting, custody and transfer agent fees.You may use this information, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The information in the table under the heading “Hypothetical (5% return before expenses)” provides information about hypothetical account values and hypothetical expenses based on each Fund’s actual expense ratios and an assumed rate of return of 5% per year before expenses, which is different from the Fund’s actual returns.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Funds and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads), redemption fees, or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transaction costs were included, your costs would have been higher. 4 SEMPER FUNDS EXPENSE EXAMPLE at May 31, 2014 (Unaudited), Continued MBS Total Return Fund Beginning Ending Expenses Paid Account Value Account Value During Period 12/1/13 5/31/14 12/1/13 – 5/31/14(1) Investor Class Actual Hypothetical (5% return before expenses) Institutional Class Actual Hypothetical (5% return before expenses) Expenses are equal to the Fund’s annualized expense ratios, multiplied by the average account values over the period, multiplied by 182 (days in most recent fiscal half-year) / 365 days to reflect the one-half year expense.The annualized expense ratios of the Semper MBS Total Return Fund – Investor Class and the Semper MBS Total Return Fund – Institutional Class are 1.00% and 0.75%, respectively. Short Duration Fund Beginning Ending Expenses Paid Account Value Account Value During Period 12/1/13 5/31/14 12/1/13 – 5/31/14(1) Investor Class Actual(2) Hypothetical (5% return before expenses)(3) Institutional Class Actual(2) Hypothetical (5% return before expenses)(3) Expenses are equal to the Fund’s annualized expense ratios, multiplied by the average account values over the period, multiplied by 182 (days in most recent fiscal half-year) / 365 days to reflect the one-half year expense.The annualized expense ratios of the Semper Short Duration Fund – Investor Class and the Semper Short Duration Fund – Institutional Class are 0.85% and 0.60%, respectively. Excluding interest expense on short positions, your actual expenses would be $4.27 and $3.01 for Investor Class and Institutional Class, respectively. Excluding interest expense on short positions, your hypothetical expenses would be $4.28 and $3.02 for Investor Class and Institutional Class, respectively. 5 SEMPER MBS TOTAL RETURN FUND SCHEDULE OF INVESTMENTS at May 31, 2014 (Unaudited) Principal Amount/Shares Value ASSET-BACKED SECURITIES – 0.1% Business Loan Express $ 0.950%, due 6/27/33, Series 2005-1A, Class M (a)(d) $ Total Asset-Backed Securities (cost $77,661) COMMERCIAL MORTGAGE-BACKED SECURITIES – AGENCY – 0.1% GNMA REMIC Trust 1.880%, due 3/16/46, Series 2013-46, Class AC (a) Total Commercial Mortgage-Backed Securities – Agency (cost $91,073) COMMERCIAL MORTGAGE-BACKED SECURITIES – NON-AGENCY – 18.1% Banc of America Commercial Mortgage Trust 5.545%, due 12/10/42, Series 2004-6, Class G (a)(d) 5.388%, due 10/10/45, Series 2005-5, Class G (a)(d) 5.775%, due 6/10/49, Series 2007-3, Class AJ (a) Bear Stearns Commercial Mortgage Securities 5.605%, due 3/11/39, Series 2006-PW11, Class D (a)(d) 5.898%, due 6/11/40, Series 2007-PW16, Class AJ (a) 4.898%, due 6/11/41, Series 2005-PWR8, Class D 5.611%, due 9/11/41, Series 2006-PW13, Class AJ (a) Citigroup Commercial Mortgage Trust 5.898%, due 12/10/49, Series 2007-C6, Class AJ (a) CNL Commercial Mortgage Loan Trust 0.869%, due 3/23/28, Series 2001-2A, Class A (a) 0.750%, due 10/25/28, Series 2002-1A, Class A (a)(d) The accompanying notes are an integral part of these financial statements. 6 SEMPER MBS TOTAL RETURN FUND SCHEDULE OF INVESTMENTS at May 31, 2014 (Unaudited), Continued Principal Amount/Shares Value CNL Commercial Mortgage Loan Trust (Continued) $ 0.652%, due 5/15/31, Series 2003-1A, Class A1 (a)(d) $ Credit Suisse First Boston Mortgage Securities 5.792%, due 1/15/37, Series 2004-C1, Class H (a)(d) 5.786%, due 11/15/37, Series 2004-C5, Class H (a)(d) 5.441%, due 8/17/38, Series 2005-C4, Class E (a)(d) GE Commercial Mortgage Corporation Trust 5.489%, due 11/10/45, Series 2005-C4, Class AJ (a) 5.606%, due 12/10/49, Series 2007-C1, Class AM (a) Invitation Homes Trust 2.400%, due 12/17/30, Series 2013-SFR1, Class D (a)(d) 1.651%, due 6/17/31, Series 2014-SFR1, Class B (a)(d) JP Morgan Chase Commercial Mortgage Securities Trust 5.144%, due 9/12/37, Series 2005-CB12, Class B (a) 6.057%, due 4/15/45, Series 2006-LDP7, Class B (a) 6.218%, due 2/15/51, Series 2007-LDP12, Class B (a) Lehman Brothers Small Balance Commercial Mortgage Pass-Through Certificates 1.100%, due 2/25/30, Series 2005-1A, Class B (a)(d) ML-CFC Commercial Mortgage Trust 6.073%, due 6/12/46, Series 2006-2, Class B (a)(d) Morgan Stanley Capital I Trust 5.070%, due 12/13/41, Series 2005-T17, Class E (a)(d) 5.587%, due 2/12/44, Series 2007-HQ11, Class D (a) The accompanying notes are an integral part of these financial statements. 7 SEMPER MBS TOTAL RETURN FUND SCHEDULE OF INVESTMENTS at May 31, 2014 (Unaudited), Continued Principal Amount/Shares Value Wachovia Bank Commercial Mortgage Trust $ 5.430%, due 7/15/42, Series 2005-C20, Class E (a)(d) $ 5.545%, due 12/15/44, Series 2005-C22, Class B (a) 5.368%, due 11/15/48, Series 2006-C29, Class AJ (a) Total Commercial Mortgage-Backed Securities – Non-Agency (cost $12,118,659) RESIDENTIAL MORTGAGE-BACKED SECURITIES – AGENCY – 0.7% FHLMC Structured Pass Through Securities 0.430%, due 9/25/31, Series T-35, Class A (a) FNMA REMIC Trust 2.000%, due 10/25/40, Series 2013-53 GNMA II Pool 2.518%, due 9/20/63, #899223 (a) Total Residential Mortgage-Backed Securities – Agency (cost $478,264) RESIDENTIAL MORTGAGE-BACKED SECURITIES – NON-AGENCY – 63.1% ABSC Long Beach Home Equity Loan Trust 8.550%, due 9/21/30, Series 2000-LB1, Class AF5 (a) Accredited Mortgage Loan Trust 4.330%, due 6/25/33, Series 2003-1, Class A-1 (a) Adjustable Rate Mortgage Trust 2.737%, due 8/25/35, Series 2005-4, Class 3A1 (a) AFC Home Equity Loan Trust 1.080%, due 11/25/28, Series 1998-4, Class 2A2 (a) American Home Mortgage Investment Trust 5.064%, due 9/25/35, Series 2005-2, Class 5A1 (a)(d) 6.100%, due 1/25/37, Series 2007-A, Class 13A1 (a) 1.899%, due 4/25/44, Series 2004-1, Class 3A (a) Asset Backed Funding Certificates 2.250%, due 2/25/32, Series 2002-WF2, Class M2 (a) The accompanying notes are an integral part of these financial statements. 8 SEMPER MBS TOTAL RETURN FUND SCHEDULE OF INVESTMENTS at May 31, 2014 (Unaudited), Continued Principal Amount/Shares Value Banc of America Alternative Loan Trust $ 6.000%, due 3/25/34, Series 2004-2, Class 1A1 $ Banc of America Funding Corporation 2.700%, due 12/20/34, Series 2004-B, Class 1A1 (a) 2.700%, due 12/20/34, Series 2004-B, Class 1A2 (a) 0.399%, due 5/20/35, Series 2005-C, Class A2 (a) 0.600%, due 7/25/37, Series 2008-R4, Class 1A4 (a)(d) 45.165%, due 7/25/47, Series 2007-5, Class 7A2 (a)(IO) Bayview Financial Asset Trust 0.600%, due 3/25/37, Series 2007-SR1A, Class A (a)(d) 1.050%, due 3/25/37, Series 2007-SR1A, Class M2 (a)(d) Bear Stearns Adjustable Rate Mortgage Trust 2.637%, due 10/25/34, Series 2004-7, Class 1A1 (a) Bear Stearns Asset Backed Securities Trust 0.518%, due 9/25/35, Series 2005-SD4, Class 1X (a) Bella Vista Mortgage Trust 0.688%, due 2/22/35, Series 2005-1, Class 2A (a) Carrington Mortgage Loan Trust 0.250%, due 6/25/37, Series 2007-HE1, Class A1 (a) CDC Mortgage Capital Trust 0.770%, due 1/25/33, Series 2002-HE1, Class A (a) 2.625%, due 3/25/34, Series 2003-HE4, Class M2 (a) Chase Funding Mortgage Loan Asset-Backed Certificates 6.333%, due 4/25/32, Series 2002-2, Class 1A5 (a) 5.159%, due 11/25/32, Series 2003-4, Class 1M1 Chase Mortgage Finance Company 5.000%, due 11/25/33, Series 2003-S13, Class A16 Cit Group Home Equity Loan Trust 6.710%, due 2/25/33, Series 2002-1, Class AF5 (a) Citigroup Mortgage Loan Trust, Inc. 6.000%, due 7/25/34, Series 2004-NCM1, Class 2A2 2.717%, due 11/25/35, Series 2005-8, Class 1A2A (a) 6.333%, due 1/25/37, Series 2007-OPX1, Class A4B (a) The accompanying notes are an integral part of these financial statements. 9 SEMPER MBS TOTAL RETURN FUND SCHEDULE OF INVESTMENTS at May 31, 2014 (Unaudited), Continued Principal Amount/Shares Value Citimortgage Alternative Loan Trust $ 6.000%, due 10/25/36, Series 2006-A5, Class 3A1 $ Conseco Finance Home Loan Trust 10.260%, due 8/15/31, Series 2000-E, Class B1 (a) Countrywide Alternative Loan Trust 5.500%, due 12/25/35, Series 2005-57CB, Class 3A3 6.000%, due 2/25/37, Series 2006-45T1, Class 1A15 Countrywide Asset-Backed Certificates 4.456%, due 10/25/35, Series 2005-4, Class AF3 (a) Countrywide Home Equity Loan Trust 0.371%, due 12/15/29, Series 2004-G, Class 2A (a) Countrywide Home Loans 5.000%, due 6/25/18, Series 2003-15, Class 2A1 5.500%, due 10/25/34, Series 2004-19, Class A15 0.570%, due 11/25/34, Series 2004-R2, Class 1AF1 (a)(d) 18.425%, due 1/25/36, Series 2005-30, Class A2 (a) 2.532%, due 4/20/36, Series 2006-HYB2, Class 3A1 (a) 6.000%, due 12/25/36, Series 2008-2R, Class A1 Credit Suisse First Boston Mortgage Securities Corp. 7.500%, due 5/25/32, Series 2002-10, Class 1M2 (a) Credit Suisse Mortgage Trust 5.000%, due 4/25/29, Series 2007-5, Class 9A2 5.000%, due 11/25/35, Series 2006-CF1, Class B2 (a)(d) 5.750%, due 12/26/35, Series 2005-1R, Class 2A5 (d) 6.500%, due 7/26/36, Series 2007-5R, Class A5 5.746%, due 10/26/36, Series 2007-4R, Class 1A1 (a)(d) CS First Boston Commercial Mortgage Trust 7.500%, due 6/25/20, Series 1997-2, Class A (d) 5.500%, due 2/25/35, Series 2005-1, Class 2A6 7.000%, due 9/25/35, Series 2005-8, Class 7A1 CSAB Mortgage Backed Trust 5.898%, due 5/25/37, Series 2007-1, Class 1A1A (a) Delta Funding Home Equity Loan Trust 8.590%, due 5/15/30, Series 2000-1, Class M2 (a) The accompanying notes are an integral part of these financial statements. 10 SEMPER MBS TOTAL RETURN FUND SCHEDULE OF INVESTMENTS at May 31, 2014 (Unaudited), Continued Principal Amount/Shares Value Deutsche Alt-A Securities, Inc. $ 5.250%, due 6/25/35, Series 2005-3, Class 4A5 $ 5.500%, due 12/25/35, Series 2005-6, Class 1A3 Encore Credit Receivables Trust 0.640%, due 10/25/35, Series 2005-3, Class M2 (a) Equity One ABS, Inc. 6.039%, due 11/25/32, Series 2002-3, Class M1 First Franklin Mortgage Loan Asset Backed Certificates 0.770%, due 11/25/31, Series 2001-FF2, Class A1 (a) First Horizon Mortgage Pass-Through Trust 6.000%, due 8/25/36, Series 2006-2, Class 1A7 GS Mortgage Securities Corp. 7.500%, due 9/25/36, Series 2008-2R, Class 1A1 (a)(d) 7.500%, due 10/25/36, Series 2008-2R, Class 2A1 (a)(d) 0.600%, due 12/26/36, Series 2009-4R, Class 2A4 (a)(d) GS Mortgage Securities Trust 0.849%, due 3/20/23, Series 2000-1A, Class A (a)(d) GSMPS Mortgage Loan Trust 7.656%, due 5/19/27, Series 1998-2, Class A (a)(d) 8.500%, due 1/25/35, Series 2005-RP1, Class 1A4 (d) 8.000%, due 1/25/36, Series 2006-RP1, Class 1A3 (d) 8.500%, due 1/25/36, Series 2006-RP1, Class 1A4 (d) GSR Mortgage Loan Trust 7.500%, due 1/25/34, Series 2004-2F, Class 7A2 (a) 5.500%, due 3/25/36, Series 2006-3F, Class 1A2 6.250%, due 8/25/36, Series 2006-7F, Class 3A5 3.268%, due 3/25/37, Series 2007-AR1, Class 6A1 (a) HarborView Mortgage Loan Trust 2.686%, due 2/25/36, Series 2006-2, Class 1A (a) Home Equity Asset Trust 0.580%, due 2/25/36, Series 2005-8, Class M1 (a) The accompanying notes are an integral part of these financial statements. 11 SEMPER MBS TOTAL RETURN FUND SCHEDULE OF INVESTMENTS at May 31, 2014 (Unaudited), Continued Principal Amount/Shares Value Impac CMB Trust $ 5.216%, due 12/25/32, Series 2002-9F, Class A1 (a) $ 0.990%, due 10/25/33, Series 2003-11, Class 2A1 (a) 1.052%, due 10/25/33, Series 2003-8, Class 2A1 (a) 0.970%, due 8/25/34, Series 2004-8, Class 3A (a) 1.800%, due 10/25/34, Series 2004-5, Class 1M4 (a) 0.900%, due 2/25/36, Series 2005-8, Class 2M2 (a) Impac Secured Assets Corp. 1.943%, due 7/25/35, Series 2005-1, Class 1A1 (a) IndyMac INDX Mortgage Loan Trust 0.950%, due 5/25/34, Series 2004-AR10, Class 2A1 (a) 2.468%, due 3/25/35, Series 2005-AR1, Class 1A1 (a) 1.377%, due 8/25/35, Series 2005-AR13, Class 3A1 (a) 4.650%, due 12/25/35, Series 2006-R1, Class A3 (a) 2.730%, due 9/25/36, Series 2006-AR25, Class 6A1 (a) Jefferies & Co. 5.128%, due 7/26/37, Series 2009-R7, Class 9A1 (a)(d) JP Morgan Mortgage Trust 3.073%, due 2/25/35, Series 2005-A1, Class 4A1 (a) 5.500%, due 12/27/35, Series 2008-R2, Class 2A (d) Lavender Trust 5.500%, due 9/26/35, Series 2010-RR6A, Class A3 (d) 6.250%, due 9/26/36, Series 2010-RR10A, Class A3 (d) 6.000%, due 8/26/37, Series 2010-RR15A, Class A3 (d) Lehman Mortgage Trust 5.800%, due 1/25/36, Series 2005-3, Class 2A5 Lehman Structured Securities Corp. 0.000%, due 7/26/24, Series 2002-GE1, Class A (a) The accompanying notes are an integral part of these financial statements. 12 SEMPER MBS TOTAL RETURN FUND SCHEDULE OF INVESTMENTS at May 31, 2014 (Unaudited), Continued Principal Amount/Shares Value MASTR Adjustable Rate Mortgages Trust $ 0.480%, due 12/25/34, Series 2004-15, Class 6A1 (a) $ 2.521%, due 7/25/35, Series 2005-6, Class 5A1 (a) MASTR Alternative Loan Trust 4.500%, due 9/25/19, Series 2004-10, Class 1A1 MASTR Asset Backed Securities Trust 1.875%, due 2/25/34, Series 2004-WMC1, Class M2 (a) MASTR Asset Securitization Trust 5.500%, due 7/25/33, Series 2003-6, Class 1A1 MASTR Reperforming Loan Trust 6.000%, due 8/25/34, Series 2005-1, Class 1A1 (d) 0.500%, due 5/25/35, Series 2005-2, Class 1A1F (a)(d) Merrill Lynch Alternative Note Asset Trust 6.000%, due 3/25/37, Series 2007-F1, Class 2A6 6.000%, due 3/25/37, Series 2007-F1, Class 1A2 Merrill Lynch Mortgage Synthetic 0.916%, due 6/28/35, Series 2005-ACR1, Class M2 (a)(d) Morgan Stanley Dean Witter Capital I Trust 1.425%, due 2/25/32, Series 2001-AM1, Class M1 (a) Morgan Stanley Mortgage Loan Trust 5.962%, due 6/25/36, Series 2006-7, Class 5A2 New Century Alternative Mortgage Loan Trust 5.697%, due 10/25/36, Series 2006-ALT2, Class AF2 (a) Nomura Asset Acceptance Corp. 6.949%, due 2/19/30, Series 2001-R1A, Class A (a)(d) Option One Mortgage Loan Trust 1.350%, due 1/25/32, Series 2001-4, Class M1 (a) Prime Mortgage Trust 7.000%, due 7/25/34, Series 2005-5, Class 1A1 8.000%, due 7/25/34, Series 2005-5, Class 1A3 6.000%, due 5/25/35, Series 2006-DR1, Class 2A2 (d) The accompanying notes are an integral part of these financial statements. 13 SEMPER MBS TOTAL RETURN FUND SCHEDULE OF INVESTMENTS at May 31, 2014 (Unaudited), Continued Principal Amount/Shares Value Provident Bank Home Equity Loan Trust $ 1.520%, due 1/25/30, Series 1998-4, Class A9 (a) $ RAAC 0.700%, due 1/25/46, Series 2006-RP4, Class M1 (a) RBSGC Mortgage Pass-Through Certificates 6.000%, due 6/25/37, Series 2008-B, Class A1 (d) RBSSP Resecuritization Trust 1.500%, due 7/27/37, Series 2010-4, Class 7A1X (d) Residential Asset Mortgage Products, Inc. 5.910%, due 1/25/32, Series 2002-RS1, Class AI5 (a) 0.770%, due 6/25/33, Series 2003-RS5, Class AIIB (a) 5.683%, due 9/25/33, Series 2003-RS8, Class MI1 Residential Asset Securities Corp. 7.487%, due 3/25/32, Series 2001-KS1, Class AI5 (a) Residential Asset Securitization Trust 5.000%, due 8/25/19, Series 2004-A6, Class A1 Residential Funding Mortgage Securities I, Inc. 5.500%, due 9/25/33, Series 2003-S17, Class A3 5.500%, due 9/25/33, Series A-2003-S17, Class A5 2.841%, due 8/25/35, Series 2005-SA3, Class 1A (a) 3.544%, due 11/25/36, Series 2006-SA4, Class 2A1 (a) Saxon Asset Securities Trust 0.691%, due 3/25/35, Series 2004-1, Class A (a) Securitized Asset Backed Receivables LLC Trust 1.200%, due 3/25/35, Series 2005-FR2, Class M3 (a) Security National Mortgage Loan Trust 0.430%, due 1/25/37, Series 2006-3A, Class A1 (a)(d) Structured Adjustable Rate Mortgage Loan Trust 2.538%, due 3/25/35, Series 2005-4, Class 1A1 (a) 2.858%, due 6/25/37, Series 2007-5, Class 2A1 (a) The accompanying notes are an integral part of these financial statements. 14 SEMPER MBS TOTAL RETURN FUND SCHEDULE OF INVESTMENTS at May 31, 2014 (Unaudited), Continued Principal Amount/Shares Value Structured Asset Securities Corp. $ 8.360%, due 12/25/29, Series 2004-SC1, Class A (a)(d) $ 2.536%, due 7/25/32, Series 2002-14A, Class 1A1 (a) 2.378%, due 7/25/33, Series 2003-24A, Class 5A (a) 5.500%, due 2/25/35, Series 2005-1, Class 7A6 Terwin Mortgage Trust 1.550%, due 7/25/34, Series 2004-7HE, Class A3 (a)(d) 1.500%, due 3/25/35, Series 2005-4HE, Class M3 (a)(d) Truman Capital Mortgage Loan Trust 3.650%, due 3/25/37, Series 2005-1, Class M2 (a)(d) Wachovia Mortgage Loan Trust, LLC 2.787%, due 8/20/35, Series 2005-A, Class 1A1 (a) WAMU Mortgage Pass-Through Certificates 2.406%, due 10/25/36, Series 2006-AR12, Class 1A1 (a) 1.959%, due 7/25/42, Series 2002-AR9, Class 2A (a) Washington Mutual MSC Mortgage Pass-Through Certificates 7.500%, due 7/25/34, Series 2004-RA4, Class 3A Wells Fargo Mortgage Backed Securities Trust 5.000%, due 5/25/20, Series 2005-5, Class 1A1 2.615%, due 1/25/35, Series 2004-DD, Class 1A1 (a) WMC Mortgage Loan Pass-Through Certificates 5.401%, due 10/15/29, Series 1999-A, Class M3 (a) Total Residential Mortgage-Backed Securities – Non-Agency (cost $42,342,503) The accompanying notes are an integral part of these financial statements. 15 SEMPER MBS TOTAL RETURN FUND SCHEDULE OF INVESTMENTS at May 31, 2014 (Unaudited), Continued Principal Amount/Shares Value U.S. GOVERNMENT AGENCIES – 5.3% FHLMC TBA $ 3.000%, due 6/15/43 (b) $ FNMA TBA 4.000%, due 6/15/40 (b) Total U.S. Government Agencies (cost $3,585,898) SHORT-TERM INVESTMENTS – 21.0% First American Government Obligations Fund – Class Z, 0.01% (c) Total Short-Term Investments (cost $14,292,353) Total Investments (cost $72,986,401) – 108.4% Liabilities less Other Assets – (8.4)% ) TOTAL NET ASSETS – 100.0% $ (a) Variable rate security.Rate shown reflects the rate in effect at May 31, 2014. (b) Security purchased on a when-issued basis.As of May 31, 2014, the total cost of investments purchased on a when-issued basis was $3,585,898 or 5.3% of total net assets. (c) Rate shown is the 7-day annualized yield as of May 31, 2014. (d) Security purchased within the terms of a private placement memorandum, exempt from registration under Rule 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in the program or other “qualified institutional buyers.”The Fund's adviser has determined that such a security is liquid in accordance with the liquidity guidelines approved by the Board of Trustees of Advisors Series Trust.As of May 31, 2014, the value of these investments was $17,254,040 or 25.3% of total net assets. FHLMC – Federal Home Loan Mortgage Corporation FNMA – Federal National Mortgage Association GNMA – Government National Mortgage Association IO – Inverse Interest Only REMIC – Real Estate Mortgage Investment Conduit TBA – To Be Announced The accompanying notes are an integral part of these financial statements. 16 SEMPER SHORT DURATION FUND SCHEDULE OF INVESTMENTS at May 31, 2014 (Unaudited) Principal Amount/Shares Value ASSET-BACKED SECURITIES – 6.2% Access Group, Inc. $ 0.269%, due 4/25/17, Series 2007-1, Class A2 (a) $ Bush Truck Leasing, LLC 5.000%, due 9/25/18, Series 2011-AA, Class C (c) CCG Receivables Trust 2.150%, due 11/15/21, Series 2014-1, Class B (c) CPS Auto Receivables Trust 2.820%, due 4/16/18, Series 2011-1A, Class A (c) Educational Services of America, Inc. 0.724%, due 2/26/29, Series 2013-1, Class A (a)(c) GE Business Loan Trust 0.441%, due 5/15/32, Series 2004-1, Class A (a)(c) 0.631%, due 12/15/32, Series 2004-2A, Class B (a)(c) Nelnet Student Loan Trust 0.326%, due 12/23/19, Series 2005-2, Class A4 (a) 1.946%, due 6/26/34, Series 2008-2, Class A4 (a) SLM Student Loan Trust 1.229%, due 10/25/21, Series 2008-3, Class A3 (a) 1.251%, due 8/15/23, Series 2012-C, Class A1 (a)(c) 0.000%, due 9/15/32, Series 2003-C, Class A4 (a) 0.532%, due 9/15/32, Series 2003-C, Class A3 (a) Small Business Administration Participation Certificates 4.727%, due 2/10/19, Series 2009-P10A, Class 1 3.080%, due 9/1/19, Series 2009-10E, Class 1 0.980%, due 9/1/22, Series 2012-10E, Class 1 U.S. Education Loan Trust IV, LLC 0.636%, due 9/1/22, Series 2007-1A, Class 1A3 (a)(c) Total Asset-Backed Securities (cost $3,930,086) The accompanying notes are an integral part of these financial statements. 17 SEMPER SHORT DURATION FUND SCHEDULE OF INVESTMENTS at May 31, 2014 (Unaudited), Continued Principal Amount/Shares Value COMMERCIAL MORTGAGE-BACKED SECURITIES – AGENCY – 17.2% $ FREMF Mortgage Trust 4.023%, due 11/25/44, Series 2012-K706, Class C (a)(c) $ GNMA REMIC TRUST 2.237%, due 3/16/33, Series 2011-110, Class A 1.350%, due 6/16/37, Series 2013-57, Class A 6.000%, due 12/20/39, Series 2010-14, Class QP 2.500%, due 8/16/41, Series 2014-52, Class CA 2.400%, due 11/16/41, Series 2014-40, Class AC (a) 1.723%, due 8/16/42, Series 2013-46, Class AB 1.750%, due 7/16/45, Series 2013-59, Class A 1.300%, due 2/16/46, Series 2013-68, Class AC 1.880%, due 3/16/46, Series 2013-46, Class AC (a) 1.884%, due 5/16/46, Series 2013-72, Class AC 1.042%, due 7/16/46, Series 2012-123, Class A 2.426%, due 3/16/48, Series 2013-78, Class AF 1.838%, due 8/16/51, Series 2013-15, Class AC 1.826%, due 11/16/52, Series 2013-12, Class AB Total Commercial Mortgage-Backed Securities – Agency (cost $11,182,186) COMMERCIAL MORTGAGE-BACKED SECURITIES – NON-AGENCY – 22.5% American Homes 4 Rent 1.600%, due 6/17/31, Series 2014-SFR1, Class B (a)(c) Banc of America Commercial Mortgage Trust 5.591%, due 6/10/49, Series 2007-3, Class A3 (a) 5.591%, due 6/10/49, Series 2007-3, Class AJ (a) Banc of America Commercial Mortgage, Inc. 5.171%, due 11/10/42, Series 2005-1, Class A4 (a) Bear Stearns Commercial Mortgage Securities 5.707%, due 6/11/40, Series 2007-PW16, Class AJ (a) The accompanying notes are an integral part of these financial statements. 18 SEMPER SHORT DURATION FUND SCHEDULE OF INVESTMENTS at May 31, 2014 (Unaudited), Continued Principal Amount/Shares Value $ 5.888%, due 6/11/50, Series 2007-PW17, Class AJ (a) $ Citigroup Commercial Mortgage Trust 5.701%, due 10/15/41, Series 2004-C2, Class H (a)(c) Colony American Homes 1.301%, due 5/17/31, Series 2014-1A, Class A (a)(c) Commercial Mortgage Trust 6.850%, due 8/15/33, Series 2000-C1, Class G (a)(c) Credit Suisse Commercial Mortgage Trust 5.669%, due 3/15/39, Series 2006-C2, Class A2 (a) Credit Suisse First Boston Mortgage Securities 4.891%, due 3/15/35, Series 2003-CPN1, Class E 5.600%, due 11/15/37, Series 2004-C5, Class H (a)(c) FFCA Secured Lending Corp. 7.850%, due 5/18/26, Series 1999-2, Class WA1C (c) 7.770%, due 9/18/27, Series 2000-1, Class A2 (c) GCCFC Commercial Mortgage Trust 4.799%, due 8/10/42, Series 2005-GG3, Class A4 GE Business Loan Trust GE Commercial Mortgage Corporation Trust 5.606%, due 12/10/49, Series 2007-C1, Class AM Invitation Homes Trust 1.400%, due 12/17/30, Series 2013-SFR1, Class A (a)(c) 1.651%, due 6/17/31, Series 2014-SFR1, Class B (a)(c) JP Morgan Chase Commercial Mortgage Securities Trust 5.134%, due 5/15/47, Series 2006-LDP9, Class A2 5.337%, due 5/15/47, Series 2006-LDP9, Class AMS 5.447%, due 6/12/47, Series 2007-CB18, Class A3 The accompanying notes are an integral part of these financial statements. 19 SEMPER SHORT DURATION FUND SCHEDULE OF INVESTMENTS at May 31, 2014 (Unaudited), Continued Principal Amount/Shares Value LB-UBS Commercial Mortgage Securities Trust $ 5.455%, due 11/15/30, Series 2005-C7, Class A3 (a) $ 4.856%, due 2/15/40, Series 2005-C1, Class D Lehman Brothers Small Balance Commercial 1.100%, due 2/25/30, Series 2005-1A, Class B (a)(c) ML-CFC Commercial Mortgage Trust 5.879%, due 6/12/46, Series 2006-2, Class B (a)(c) 0.385%, due 6/12/50, Series 2007-7, Class AMFL (a)(c) Morgan Stanley Capital I Trust 4.970%, due 4/14/40, Series 2004-HQ4, Class A7 5.070%, due 12/13/41, Series 2005-T17, Class E (a)(c) 0.401%, due 4/12/49, Series 2007-HQ12, Class A2FL (a) 4.770%, due 7/15/56, Series 2005-IQ9, Class AJ Morgan Stanley Dean Witter Capital I Trust 6.000%, due 1/15/39, Series 2002-TOP7, Class H (c) Morgan Stanley Re-REMIC Trust 4.250%, due 12/19/40, Series 2011-KEYA, Class A1 (a)(c) Wachovia Bank Commercial Mortgage Trust 0.231%, due 6/15/20, Series 2007-WH8, Class A1 (a)(c) 5.306%, due 1/15/41, Series 2004-C11, Class B (a) 5.414%, due 7/15/41, Series 2004-C12, Class A4 (a) 5.239%, due 10/15/44, Series 2005-C21, Class A4 (a) 5.368%, due 11/15/48, Series 2006-C29, Class AJ (a) Total Commercial Mortgage-Backed Securities – Non-Agency (cost $14,102,434) The accompanying notes are an integral part of these financial statements. 20 SEMPER SHORT DURATION FUND SCHEDULE OF INVESTMENTS at May 31, 2014 (Unaudited), Continued Principal Amount/Shares Value CORPORATE NON-CONVERTIBLE BOND – 0.0% Norfolk Southern Corp. $ 5.257%, due 9/17/14 $ Total Corporate Non-Convertible Bond (cost $4,032) MUNICIPAL BONDS – 11.7% Alaska – 0.2% Alaska Housing Finance Corp. 5.200%, due 6/1/33 California – 0.3% California Housing Finance Agency 4.700%, due 8/1/24 Florida – 0.7% Capital Trust Agency, Inc. 3.750%, due 12/1/26 Georgia – 0.4% Georgia Housing & Finance Authority 4.250%, due 12/1/24 Indiana – 0.2% Indiana Housing & Community Development Authority 4.550%, due 7/1/27 Kentucky – 0.0% Kentucky Housing Corp. 3.000%, due 11/1/41 Maryland – 0.2% Maryland Community Development Administration 4.000%, due 9/1/25 Massachusetts – 1.8% Massachusetts Housing Finance Agency 4.782%, due 12/1/20 4.750%, due 12/1/23 The accompanying notes are an integral part of these financial statements. 21 SEMPER SHORT DURATION FUND SCHEDULE OF INVESTMENTS at May 31, 2014 (Unaudited), Continued Principal Amount/Shares Value Minnesota – 0.7% Minnesota Housing Finance Agency $ 2.350%, due 3/1/43 $ New Hampshire – 0.8% New Hampshire Housing Finance Authority 3.750%, due 7/1/34 New Jersey – 1.6% New Jersey Higher Education Assistance Authority 4.000%, due 12/1/23 New Jersey Housing & Mortgage Finance Agency 1.960%, due 11/1/18 2.164%, due 11/1/19 North Carolina – 1.7% City of Charlotte NC Airport 4.557%, due 7/1/21 North Caroling Housing Finance Agency 5.250%, due 7/1/38 Ohio – 0.0% Columbus Regional Airport Authority 4.000%, due 10/20/14 Oregon – 0.8% State of Oregon Housing & Community Services Department 4.550%, due 1/1/24 5.000%, due 1/1/42 South Carolina – 0.5% South Carolina State Housing Finance & Development Authority 5.150%, due 7/1/37 The accompanying notes are an integral part of these financial statements. 22 SEMPER SHORT DURATION FUND SCHEDULE OF INVESTMENTS at May 31, 2014 (Unaudited), Continued Principal Amount/Shares Value Tennessee – 1.1% Memphis Center City Revenue Finance Corp. $ 2.950%, due 1/1/17 $ 4.180%, due 11/1/21 Texas – 0.5% Bexar County Housing Finance Corp. 5.375%, due 10/1/39 Wisconsin – 0.2% Wisconsin Housing & Economic Development Authority 3.450%, due 4/1/20 Total Municipal Bonds (cost $7,528,106) PRINCIPAL ONLY BOND – 0.4% South Carolina Student Loan Corp. 0.652%, due 1/25/41 (a) Total Principal Only Bond (cost $230,434) RESIDENTIAL MORTGAGE-BACKED SECURITIES – AGENCY – 7.8% FHLMC 8.850%, due 3/15/21, Series 129, Class H 3.250%, due 4/15/25, Series 3845, Class NA 3.500%, due 1/15/26, Series 3823, Class GA 3.500%, due 3/15/26, Series 3834, Class GA 2.000%, due 3/15/42, Series 4024, Class KP 2.000%, due 11/15/42, Series 4135, Class BQ 1.326%, due 10/25/44, Series T-62, Class 1A1 (a) FNMA 2.500%, due 8/25/21, Series 2012-8, Class LP 3.000%, due 9/25/37, Series 2010-34, Class JD 3.000%, due 10/25/38, Series 2010-137, Class MC 2.500%, due 10/25/39, Series 2010-118, Class DJ 2.000%, due 10/25/40, Series 2012-113, Class PB 3.000%, due 1/25/42, Series 2012-80, Class HD 1.000%, due 3/25/43, Series 2013-14, Class PB The accompanying notes are an integral part of these financial statements. 23 SEMPER SHORT DURATION FUND SCHEDULE OF INVESTMENTS at May 31, 2014 (Unaudited), Continued Principal Amount/Shares Value GNMA $ 1.250%, due 12/16/27, Series 2012-143, Class XC $ 5.522%, due 6/20/37, Series 2008-55, Class WT (a) 4.000%, due 10/20/38, Series 2009-75, Class LC 3.500%, due 9/16/39, Series 2010-144, Class DK 2.500%, due 9/20/39, Series 2010-150, Class GD GNMA II 3.500%, due 10/20/42, #MA0456 3.500%, due 11/20/42, #MA0528 Total Residential Mortgage-Backed Securities – Agency (cost $4,996,277) RESIDENTIAL MORTGAGE-BACKED SECURITIES – NON-AGENCY – 17.3% Aames Mortgage Trust 4.500%, due 3/25/33, Series 2002-2, Class A2 Accredited Mortgage Loan Trust 0.890%, due 10/25/33, Series 2003-2, Class A3 (a) American Home Mortgage Investment Trust 0.890%, due 10/25/34, Series 2004-3, Class 1A (a) Ameriquest Mortgage Securities, Inc. 0.890%, due 11/25/34, Series 2004-R11, Class A2 (a) Amortizing Residential Collateral Trust 0.730%, due 7/25/32, Series 02-BC4, Class A (a) 0.790%, due 8/25/32, Series 02-BC6, Class A1 (a) AMRECSO Residential Securities Mortgage Loan Trust 7.300%, due 2/25/28, Series 1998-2, Class A5 (a) 0.630%, due 7/25/28, Series 1998-3, Class A7 (a) Argent Securities, Inc. 2.775%, due 3/25/34, Series 2003-W7, Class M2 (a) 0.790%, due 6/26/34, Series 2004-W9, Class A2 (a) Asset Backed Funding Certificates 0.500%, due 7/25/35, Series 2005-OPT1, Class A1MZ (a) Banc of America Funding Corp. 2.089%, due 1/26/37, Series 2009-R6, Class 3A1 (a)(c) The accompanying notes are an integral part of these financial statements. 24 SEMPER SHORT DURATION FUND SCHEDULE OF INVESTMENTS at May 31, 2014 (Unaudited), Continued Principal Amount/Shares Value Banc of America Large Loan $ 4.959%, due 12/20/41, Series 2010-UB4, Class A4B (a)(c) $ Banc of America Mortgage Securities, Inc. 5.141%, due 12/25/34, Series 2004-K, Class 4A1 (a) BCAP LLC Trust 2.725%, due 11/26/36, Series 2011-RR2, Class 2A3 (a)(c) Bear Stearns Asset Backed Securities Trust 0.810%, due 10/25/32, Series 2002-2, Class A-1 (a) 5.500%, due 10/25/33, Series 2003-AC5, Class A2 (a) 0.890%, due 1/25/34, Series 2003-ABF1, Class A (a) Bear Stearns Mortgage Securities, Inc. 6.369%, due 3/25/31, Series 1997-6, Class 1A (a) Carrington Mortgage Loan Trust 0.250%, due 6/25/37, Series 07-HE1, Class A1 (a) Centex Home Equity Loan Trust 4.250%, due 12/25/31, Series 2003-A, Class AF4 (a) 4.660%, due 12/25/32, Series 2002-D, Class AF6 (a) Chase Mortgage Finance Corp. 5.500%, due 10/25/33, Series 2003-S11, Class 3A1 Citigroup Mortgage Loan Trust, Inc. 0.560%, due 12/25/33, Series 2003-HE4, Class A (a)(c) Cityscape Home Equity Loan Trust 7.910%, due 5/25/28, Series 1997-B, Class A6 ContiMortgage Home Equity Loan Trust 7.420%, due 3/15/28, Series 1997-1, Class M1 Countrywide Alternative Loan Trust 5.500%, due 11/25/35, Series 2005-54CB, Class 1A7 5.500%, due 12/25/35, Series 2005-64CB, Class 1A7 The accompanying notes are an integral part of these financial statements. 25 SEMPER SHORT DURATION FUND SCHEDULE OF INVESTMENTS at May 31, 2014 (Unaudited), Continued Principal Amount/Shares Value Countrywide Home Loans $ 4.500%, due 1/25/19, Series 2004-J1, Class 1A1 $ 5.500%, due 11/25/35, Series 2005-J4, Class A3 Credit-Based Asset Servicing and Securitization 3.950%, due 2/25/33, Series 2003-CB1, Class AF (a) Delta Funding Home Equity Loan Trust 0.570%, due 6/25/27, Series 1997-2, Class A7 (a) Encore Credit Receivables Trust 0.640%, due 10/25/35, Series 2005-3, Class M2 (a) Equity One Mortgage Pass-Through Trust 0.400%, due 7/25/34, Series 2004-2, Class AV2 (a) GMAC Mortgage Corp. Loan Trust 0.590%, due 12/25/26, Series 2001-HE2, Class 1A1 (a) GSMPS Mortgage Loan Trust 7.500%, due 1/25/35, Series 2005-RP1, Class 1A2 (c) HSI Asset Securitization Corp. Trust 0.440%, due 1/25/36, Series 2006-OPT2, Class 2A4 (a) Impac CMB Trust 5.216%, due 12/25/32, Series 2002-9F, Class A1 (a) Impac Secured Assets Corp. 7.680%, due 8/25/32, Series 2002-3, Class M2 (a) Irwin Home Equity Loan Trust 5.420%, due 6/25/35, Series 2005-1, Class M1 Mastr Specialized Loan Trust 5.150%, due 7/25/35, Series 2005-02, Class A2 (a)(c) Mellon Residential Funding Corp. 2.609%, due 10/20/29, Series 1999-TBC3, Class A2 (a) Merrill Lynch Mortgage Synthetic 0.916%, due 6/28/35, Series 2005-ACR1, Class M2 (a)(c) PPT Asset-Backed Certificates 5.690%, due 8/25/35, Series 2004-1, Class A The accompanying notes are an integral part of these financial statements. 26 SEMPER SHORT DURATION FUND SCHEDULE OF INVESTMENTS at May 31, 2014 (Unaudited), Continued Principal Amount/Shares Value Residential Asset Securities Corp. Trust $ 0.270%, due 2/25/37, Series 2007-KS2, Class AI2 (a) $ Residential Asset Mortgage Products, Inc. 5.800%, due 10/25/33, Series 2003-RS9, Class MI1 1.050%, due 8/25/34, Series 2004-RS8, Class MII1 (a) Residential Funding Mortgage Securities I 3.558%, due 11/25/36, Series 2006-SA4, Class 2A1 (a) Saxon Asset Securities Trust 1.275%, due 12/25/32, Series 2002-3, Class M1 (a) 0.690%, due 3/25/35, Series 2004-1, Class A (a) Structured Adjustable Rate Mortgage Loan Trust 0.795%, due 3/25/35, Series 2005-6XS, Class A4 (a) Structured Asset Securities Corp. 0.730%, due 1/25/33, Series 2002-HF1, Class A (a) 1.125%, due 12/25/33, Series 2003-S2, Class M1A (a) 5.370%, due 12/25/33, Series 2003-S2, Class M1F (a) 5.000%, due 3/25/35, Series 2005-4XS, Class 1A3 UCFC Home Equity Loan 6.905%, due 4/15/30, Series 1998-D, Class MF1 Washington Mutual Mortgage Securities Corp. 1.951%, due 2/27/34, Series 2002-AR2, Class A (a) Wells Fargo Mortgage Backed Securities Trust 2.615%, due 1/25/35, Series 04-DD, Class 1A1 (a) Total Residential Mortgage-Backed Securities – Non-Agency (cost $10,637,202) U.S. GOVERNMENT AGENCIES – 0.8% Aurora Military Housing LLC 5.350%, due 12/15/25 Total U.S. Government Agencies (cost $553,244) The accompanying notes are an integral part of these financial statements. 27 SEMPER SHORT DURATION FUND SCHEDULE OF INVESTMENTS at May 31, 2014 (Unaudited), Continued Principal Amount/Shares Value U.S. TREASURY SECURITIES – 9.3% United States Treasury Note $ 2.625%, due 7/31/14 $ 2.125%, due 11/30/14 Total U.S. Treasury Securities (cost $5,957,421) SHORT-TERM INVESTMENTS – 19.7% Private Placement Participation Agreements – 5.4% Abington Emerson Reo III, 9.000%, 12/31/16 (d)(e) Basepoint Merchant Lending Trust 9.500%, due 5/31/15, Series SPL-II (d)(f) BasePoint–BP GFM Trust 10.000%, 5/5/17 (d)(g) Total Private Placement Participation Agreements (cost $3,455,353) Repurchase Agreements – 12.7% RBC Capital Markets Corp. 0.000%, dated 5/27/14, matures 6/3/14, repurchase price $3,067,500, collateralized by U.S. Treasury securities (h) RBC Capital Markets Corp. 0.000%, dated 5/27/14, matures 6/3/14, repurchase price $5,062,500, collateralized by U.S. Treasury securities (h) Total Repurchase Agreements (cost $8,130,000) The accompanying notes are an integral part of these financial statements. 28 SEMPER FUNDS SCHEDULE OF INVESTMENTS at May 31, 2014 (Unaudited), Continued Principal Amount/Shares Value Money Market Fund – 1.6% $ First American Government Obligations Fund – Class Z, 0.01% (b) $ Total Money Market Fund (cost $1,036,995) Total Short-Term Investments (cost $12,622,348) Total Investments (cost $71,743,770) – 112.9% Liabilities less Other Assets – (12.9)% ) TOTAL NET ASSETS – 100.0% $ (a) Variable rate security.Rate shown reflects the rate in effect at May 31, 2014. (b) Rate shown is the 7-day annualized yield as of May 31, 2014. (c) Security purchased within the terms of a private placement memorandum, exempt from registration under Rule 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in the program or other “qualified institutional buyers.”The Fund's adviser has determined that such a security is liquid in accordance with the liquidity guidelines approved by the Board of Trustees of Advisors Series Trust.As of May 31, 2014, the value of these investments was $10,244,971 or 16.1% of total net assets. (d) Security valued at fair value using methods determined in good faith by or at the direction of the Board of Trustees of Advisors Series Trust. (e) Agreement is illiquid as of May 31, 2014.The Fund cannot sell or otherwise transfer this agreement without prior written approval of Abington Emerson Reo III. (f) Agreement is illiquid as of May 31, 2014.The Fund cannot sell or otherwise transfer this agreement without prior written approval of Basepoint Merchant Lending Trust, Series SPL-II. (g) Agreement is illiquid as of May 31, 2014.The Fund cannot sell or otherwise transfer this agreement without prior written approval of Basepoint – BP GFM Trust. (h) The Fund has sold the collateral related to the repurchase agreements held, and with the proceeds, purchased a portion of the U.S. Treasury securities included in the schedule of investments. FHLMC – Federal Home Loan Mortgage Corporation FNMA – Federal National Mortgage Association FREMF – Freddie Mac Mortgage Trust GNMA – Government National Mortgage Association REMIC – Real Estate Mortgage Investment Conduit The accompanying notes are an integral part of these financial statements. 29 SEMPER SHORT DURATION FUND SCHEDULE OF SECURITIES SOLD SHORT at May 31, 2014 (Unaudited) Principal Amount/Shares Value U.S. TREASURY SECURITIES – 12.8% United States Treasury Note $ 2.000%, due 7/31/20 $ 2.750%, due 11/15/23 Total U.S. Treasury Securities (proceeds $7,972,063) Total Securities Sold Short (proceeds $7,972,063) $ The accompanying notes are an integral part of these financial statements. 30 SEMPER FUNDS STATEMENTS OF ASSETS AND LIABILITIES at May 31, 2014 (Unaudited) Semper MBS Total Semper Short Return Fund Duration Fund ASSETS Investments in securities, at value (identified cost $72,986,401 and $71,743,770, respectively) $ $ Cash — Receivables Fund shares issued — Securities sold Interest Prepaid and other expenses Total assets LIABILITIES Securities sold short (proceeds $7,972,063) — Payables Distributions — Investments purchased — Fund shares redeemed Due to Custodian — Interest on securities sold short — Due to Adviser 12b-1 fees Custody fees Administration and fund accounting fees Transfer agent fees and expenses Audit fees Shareholder reporting Pricing fees Chief Compliance Officer fee Legal fees Accrued expenses — Total liabilities NET ASSETS $ $ The accompanying notes are an integral part of these financial statements. 31 SEMPER FUNDS STATEMENTS OF ASSETS AND LIABILITIES at May 31, 2014 (Unaudited), Continued Semper MBS Total Semper Short Return Fund Duration Fund CALCULATION OF NET ASSET VALUE PER SHARE Investor Class Net assets applicable to shares outstanding $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ Institutional Class Net assets applicable to shares outstanding $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ Accumulated net investment income/(loss) ) Accumulated net realized gain from investments Net unrealized appreciation on: Investments Securities sold short — ) Net assets $ $ The accompanying notes are an integral part of these financial statements. 32 SEMPER FUNDS STATEMENTS OF OPERATIONS For the Six Months Ended May 31, 2014 (Unaudited) Semper MBS Total Semper Short Return Fund Duration Fund INVESTMENT INCOME Income Interest $ $ Total income Expenses Advisory fees (Note 4) Administration and fund accounting fees (Note 4) Transfer agent fees and expenses (Note 4) Registration fees Audit fees Pricing fees Chief Compliance Officer fee (Note 4) Custody fees (Note 4) Legal fees 12b-1 fees – Investor Class (Note 5) Trustees fees Printing and mailing expense Miscellaneous Insurance expense Total expenses before interest on short positions Interest expense on securities sold short — Less: Advisory fees waived by Adviser (Note 4) ) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS AND SECURITIES SOLD SHORT Net realized gain/(loss) on: Investments Securities sold short — ) Net change in unrealized appreciation on: Investments Securities sold short — ) Net realized and unrealized gain on investments and securities sold short Net Increase in Net Assets Resulting from Operations $ $ The accompanying notes are an integral part of these financial statements. 33 SEMPER MBS TOTAL RETURN FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended July 22, 2013* May 31, 2014 through (Unaudited) November 30, 2013 NET INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain from investments Net change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income Investor Class ) ) Institutional Class ) ) From net realized gain on investments Investor Class ) — Institutional Class ) — Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of Period — End of Period $ $ Accumulated net investment income/(loss) $ ) $ The accompanying notes are an integral part of these financial statements. 34 SEMPER MBS TOTAL RETURN FUND STATEMENTS OF CHANGES IN NET ASSETS, Continued (a)A summary of share transactions is as follows: Investor Class Six Months Ended July 22, 2013* through May 31, 2014 (Unaudited) November 30, 2013 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions Shares redeemed ) Net increase/(decrease) ) $ ) $ Institutional Class Six Months Ended July 22, 2013* through May 31, 2014 (Unaudited) November 30, 2013 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions Shares redeemed ) Net increase $ $ * Commencement of operations. The accompanying notes are an integral part of these financial statements. 35 SEMPER SHORT DURATION FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended May 31, 2014 Year Ended (Unaudited) November 30, 2013 NET INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain from investments and securities sold short Net change in unrealized appreciation/(depreciation) from investments and securities sold short ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income Investor Class ) ) Institutional Class ) ) From net realized gain on investments Investor Class ) ) Institutional Class ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of Period End of Period $ $ Accumulated net investment income $ $ The accompanying notes are an integral part of these financial statements. 36 SEMPER SHORT DURATION FUND STATEMENTS OF CHANGES IN NET ASSETS, Continued (a)A summary of share transactions is as follows: Investor Class Six Months Ended Year Ended May 31, 2014 (Unaudited) November 30, 2013 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions Shares redeemed ) Net increase/(decrease) ) $ ) $ Institutional Class Six Months Ended Year Ended May 31, 2014 (Unaudited) November 30, 2013 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions Shares redeemed ) Net increase $ $ The accompanying notes are an integral part of these financial statements. 37 SEMPER MBS TOTAL RETURN FUND FINANCIAL HIGHLIGHTS For a share outstanding throughout each period Investor Class Six Months Ended July 22, 2013* May 31, 2014 through (Unaudited) November 30, 2013 Net asset value, beginning of period $ $ Income from investment operations: Net investment income ^ Net realized and unrealized gain on investments Total from investment operations Less distributions: From net investment income ) ) From net realized gain on investments ) — Total distributions ) ) Net asset value, end of period $ $ Total return %+ %+ Ratios/supplemental data: Net assets, end of period (thousands) $ $ Ratio of expenses to average net assets: Before fee waiver and expense reimbursement %++ %++ After fee waiver and expense reimbursement %++ %++ Ratio of net investment income to average net assets: Before fee waiver and expense reimbursement %++ %++ After fee waiver and expense reimbursement %++ %++ Portfolio turnover rate %+ %+ * Commencement of operations. ^ Based on average shares outstanding. + Not annualized. ++ Annualized. The accompanying notes are an integral part of these financial statements. 38 SEMPER MBS TOTAL RETURN FUND FINANCIAL HIGHLIGHTS For a share outstanding throughout each period Institutional Class Six Months Ended July 22, 2013* May 31, 2014 through (Unaudited) November 30, 2013 Net asset value, beginning of period $ $ Income from investment operations: Net investment income ^ Net realized and unrealized gain on investments Total from investment operations Less distributions: From net investment income ) ) From net realized gain on investments ) — Total distributions ) ) Net asset value, end of period $ $ Total return %+ %+ Ratios/supplemental data: Net assets, end of period (thousands) $ $ Ratio of expenses to average net assets: Before fee waiver and expense reimbursement %++ %++ After fee waiver and expense reimbursement %++ %++ Ratio of net investment income to average net assets: Before fee waiver and expense reimbursement %++ %++ After fee waiver and expense reimbursement %++ %++ Portfolio turnover rate %+ %+ * Commencement of operations. ^ Based on average shares outstanding. + Not annualized. ++ Annualized. The accompanying notes are an integral part of these financial statements. 39 SEMPER SHORT DURATION FUND FINANCIAL HIGHLIGHTS For a share outstanding throughout each period Investor Class Six Months December 23, Ended 2010* May 31, Year Ended through November 30, November 30, (Unaudited) Net asset value, beginning of period $ Income from investment operations: Net investment income ^ ^ ^ Net realized and unrealized gain/(loss) on investments ) Total from investment operations Less distributions: From net investment income ) From net realized gain on investments ) ) ) — Total distributions ) Net asset value, end of period $ Total return %+ % % %+ Ratios/supplemental data: Net assets, end of period (thousands) $ Ratio of expenses to average net assets: Before fee waiver and expense reimbursement %++ % % %++ After fee waiver and expense reimbursement# %++ % % %++ Ratio of interest expense on securities sold short %++ % % %++ Ratio of net investment income/(loss) to average net assets: Before fee waiver and expense reimbursement %++ )% )% )%++ After fee waiver and expense reimbursement %++ % % %++ Portfolio turnover rate 39
